 Case 1:18-cv-01436-MN Document 91 Filed 12/11/19 Page 1 of 2 PageID #: 6510




                                                                                     Kenneth L. Dorsney
                                                                                        302.888.6855
                                                                                 kdorsney@morrisjames.com


                                         December 11, 2019

VIA EFILING and HAND DELIVERY
The Honorable Maryellen Noreika
J. Caleb Boggs Federal Building
844 N. King Street, Unit 19
Wilmington, DE 19801-3555

       RE:     Quest Diagnostics Investments LLC v. Laboratory Corporation of
               America Holdings, et al., No. 18-1436-MN (D. Del.)

Your Honor:
        In accordance with the Court’s December 5, 2019 Order (D.I. 86), the parties have further
met and conferred to attempt to reach agreement and focus the disputes regarding the remaining
disputed claim terms. During prior exchanges, the parties had already reduced the number of
disputed terms from fifteen to ten. Compare D.I. 72-1 and D.I. 75. During claim construction
briefing, the parties further conferred to narrow the disputed terms to six terms. See Second
Amended Joint Claim Construction Chart, D.I. 87-1 at Joint Appendix 1–6.

        On Friday, December 6, 2019, Adam Gahtan, Melanie Mayer, and Liz Hagan of Fenwick
& West LLP, and Delaware counsel Kenneth Dorsney of Morris James LLP, on behalf of
Plaintiff, met and conferred telephonically for thirty minutes with Erik Carlson and Delaware
counsel Ian Liston, both of Wilson Sonsini Goodrich & Rosati, on behalf of Defendants. On
Tuesday, December 10, 2019, Mr. Gahtan, Ms. Hagan, and Mr. Dorsney met and conferred
telephonically for an additional ten minutes with Mr. Carlson and Mr. Liston. On both
occasions, the parties discussed each of the remaining six claim terms in dispute. The parties
further conferred by email on December 10th and 11th. Despite these good faith efforts, the
parties were unable to agree on additional constructions or further narrow their claim
construction disputes.

        Although six terms remain disputed, the parties expect significant overlap in their
arguments on the following term pairs: (a) “ionizing” and “testosterone ions”; and (b) “relating
the detected ions to the presence or amount of said 25-hydroxyvitamin D2 in said sample” and
“relating the detected ions to the amount of said vitamin D metabolite in said sample.”

        Should Your Honor have any questions or concerns regarding the foregoing, counsel for
the parties are available at the Court’s convenience.




       500 Delaware Avenue, Suite 1500 | Wilmington, DE 19801-1494   T 302.888.6800 F 302.571.1750
           Mailing Address P.O. Box 2306 | Wilmington, DE 19899-2306    www.morrisjames.com
 Case 1:18-cv-01436-MN Document 91 Filed 12/11/19 Page 2 of 2 PageID #: 6511

The Honorable Maryellen Noreika
December 11, 2019
Page 2

                                           Respectfully,

                                           /s/ Kenneth L. Dorsney

                                           Kenneth L. Dorsney (#3726)
                                           kdorsney@morrisjames.com


cc: All counsel of record (via CM/ECF and electronic mail)
